

 
[homi_logo2.jpg]
Execution Copy

--------------------------------------------------------------------------------

 
 

Loan Agreement
 
Dated as of September 1st , 2012
 
By and between:
HOMI Industries Ltd, an Israeli company, #512805193, whose address for the
purposes of this Agreement shall be Merkazim A Building, 1 Aba Eben Street, 3rd
Floor, Herzliya Pituach Herzliya Pituach 46725, Israel; Fax: +972-9-9728626,
e-mail: jackronnel@my-homi.com, with a mandatory copy to Reif & Reif Law
Offices, e-mail: Mail@ReifLaw.com (“HOMI”);

 
And:
Bahry Business and Finance (1994) Ltd, an Israeli company, #511939670, whose
address for the purposes of this Agreement shall be c/o Avraham Bahry, 1 Gan
Hashikmim St., Savion 56905, Israel, email: Avraham@bahry.co.il (“Lender”);

 
Whereas:
HOMI owns a turnkey computerized mini-bar system, including 313 HOMI® 330
computerized minibars, 313 external dry sections a central unit and a license to
HOMI® software, which HOMI’s affiliate, HOMI UK Ltd (the “Affiliate”), which is
under common control as HOMI, installed at the Sheraton Salobre Grand Canaries
Islands (the “Hotel” and the “Minibar System”, respectively), and operates under
an outsource operation agreement between the Affiliate and the Hotel (the
“Operation” and the “Outsource Agreement”, respectively), of which a copy is
attached hereto as Exhibit A’; and

 
Whereas:
Lender loaned NIS 1,125,000 to HOMI, pursuant to an agreement dated December 15,
2011 (the “December Loan” and the “December Agreement”, respectively); and

 
Whereas:
Pursuant to an agreement between the Parties, dated as of the date hereof,
Lender recycled a portion of the December Loan, leaving a balance of NIS
946,164.- that is still subject to the December Agreement (the “December Loan
Balance”); and

 
Whereas:
Pursuant to the December Agreement, HOMI was scheduled to repay the principal on
the December Loan over a period of less than two years, between April 1, 2014
and January 1, 2016; and

 
Whereas:
HOMI has requested that Lender, which is owned by the Chairman of HOMI, renew a
portion of the December Loan Balance, under the terms set forth in this
Agreement below, in accordance with the “New Business Model” pursuant to which
HOMI has taken loans from other third parties in recent years, for repayment
over a substantially longer period than pursuant to the Previous Agreement; and

 
Whereas:
Lender is willing to so renew a portion of the December Loan Balance, all
subject to and in accordance with the terms of this Agreement;

 
 
Therefore, the parties have made condition and agreed as follows:
 
1.  
The Loan

 
 
1.1  
Upon the terms and conditions set forth in this Agreement, Lender agrees to loan
to HOMI the principal amount of $156,813 (one hundred fifty six thousand, eight
hundred thirteen US Dollars) (the “Loan”), being equivalent to $440 for each
minibar and $61 for each external dry section in the Minibar System, it being
understood that these amounts were computed on the basis of said units having
already been operational at the hotel for a term prior to this Agreement,
whereas if they had been installed brand new at the date hereof, the amount of
loan would have been $500 per minibar and $70 per external dry section.

 
 
2
 
[homi_logo2.jpg]
Loan Agreement – Sheraton Salobre
HOMI Industries – Bahry Business & Finance
Execution Copy

--------------------------------------------------------------------------------

 
 
1.2  
 The Loan will be deemed made to HOMI as of September 1, 2012 (the “Effective
Date”), in the following manner:

 
a.  
At HOMI’s request, Lender agrees to recycle a portion of the December Loan
Balance, in the amount of NIS 631,643.-, which is equal to the sum of the Loan,
multiplied by the Representative Dollar/Shekel Exchange Rate ($1 = NIS 4.028),
as known at the close of business on the Effective Date (the “December Loan
Portion”), such that, as of the Effective Date, HOMI shall be deemed to have
fulfilled all of its obligations, with respect to the December Loan Portion,
under the December Agreement, and the December Loan Portion shall concurrently
be deemed re-loaned to HOMI by Lender, under the terms set forth herein, instead
of the terms set forth in the December Agreement.

 
b.  
The remainder of the December Loan, in the amount of NIS 314,521.-, namely, the
December Loan Balance less the December Loan Portion, as governed by the
December Agreement, will not be affected by this Agreement, and shall continue
to be governed by the December Agreement, in accordance with its terms.

 
2.  
Repayment

 
2.1  
HOMI undertakes to repay the entire Loan, in the manner set forth below.

 
2.2  
On a monthly basis, for each month of the Operation, commencing as of the
Effective Date:

 
a.  
HOMI will deliver to Lender a copy of its Affiliate’s monthly invoices to the
Hotels in respect of the full amount of monthly net revenues from the Operations
(“HOMI’s Invoices to the Hotels”), which the Hotels are obliged to pay to the
Affiliate under the Outsource Agreement (“Net Revenues from Hotels”).

 
b.  
From the sum equal to the Net Revenues from Hotels, HOMI will deduct: (i) the
cost of goods being sold via the Minibar Systems, with no margin to HOMI, (ii)
Operation’s direct labour costs, (iii) maintenance fees of $0.06 per minibar per
day and $0.01 per external dry section per day, and (iv) a management fee of 8%
of Net Revenues from Hotels (collectively, “Operational Payments”). The
aforementioned maintenance fees are all-inclusive, and in return HOMI will take
whatever action is needed, including parts and labour, to maintain the Minibar
Systems in normal working condition.

 
c.  
If Net Revenues from Hotels, as collected by HOMI’s Affiliate, exceed
Operational Payments by at least $4,200, then HOMI will pay to Lender a sum
equal to 60% of all such excess, towards repayment of the Loan.

 
d.  
If Net Revenues from Hotels, as collected by HOMI’s Affiliate, exceed
Operational Payments by more $2,520 but less than $4,200, then HOMI will pay to
Lender exactly $2,520 towards repayment of the Loan.

 
e.  
If Net Revenues from Hotels, as collected by HOMI’s Affiliate, exceed
Operational Payments by less than $2,520, then HOMI will pay to Lender a sum
equal to 100% of all such excess, towards repayment of the Loan.

 
f.  
If Net Revenues from Hotels, as collected by HOMI’s Affiliate, do not exceed
Operational Payments, then no payment will be made to Lender for that month.

 
g.  
Payments to Lender as set forth above will be effected on the 30th of the
calendar month following the month for which payment is being made, by means of
swift wire transfer to Lender’s account No. 347379 in Bank Hapoalim Lincoln
branch (772) Tel Aviv or any other account as directed in writing, from time to
time, by Avraham Bahry or by Guy Bahry, I.D. 028941136.

 
2.3  
The provisions of Sections ‎2.2c, ‎2.2d and ‎2.2e above shall only apply for the
first 8 years of this Agreement (the “Initial Term”). Thereafter, HOMI will pay
to Lender a sum equal to 60% of the entire amount by which Net Revenues from
Hotels shall exceed Operational Payments, if at all.

 
2.4  
A sample spreadsheet showing key elements of the mechanism for implementation of
the provisions of this Section ‎2 above, is attached hereto as Exhibit B’.

 
 
.
 
[homi_logo2.jpg]
Loan Agreement – Sheraton Salobre
HOMI Industries – Bahry Business & Finance
Execution Copy

--------------------------------------------------------------------------------

 
 
2.5  
HOMI shall continue to effect the payments to Lender pursuant to Section
‎2.2 above, for as long as the Operation continues in respect of the Minibar
System. If and when the aggregate total of such repayments exceeds the principal
of the Loan, such repayments shall be deemed interest on the Loan, up to and
including a sum equivalent to annual interest of 8%, and thereafter will be
deemed additional interest, in respect of which Lender shall deliver a monthly
invoice to HOMI.

 
2.6  
If the Outsource Agreement is terminated during an initial term of 9 years from
the Effective Date (the “Initial Term”) and the Minibar System removed from the
Hotel, then HOMI will, at its own cost, reinstall the Minibar System at one or
more other hotels at which the Minibar System will have equivalent revenue
earning capacity as in the Hotel, as soon as possible and in any event within 6
months of its removal from the Hotel.

 
2.7  
If reinstallation was not performed within said 6 months, then HOMI shall be
obliged, at any time during the following 3 months, to transfer the fixed charge
being granted to Lender under Section ‎5.1 below, to other installed minibars,
of equivalent value and revenue earning capacity, and such other minibars will
then form the basis for the computations as set forth in Section ‎2.2 above.

 
3.  
Specified Purpose of Loan

 
 
3.1  
The Parties hereby confirm and agree that HOMI requested the Loan for the sole
purpose of using all of said Loan to finance its activity in the ordinary course
of business, including making financing available to one or more of its
subsidiaries and/or affiliates, to finance their activity in the ordinary course
of business (the “Specified Purpose”).

 
3.2  
HOMI hereby undertakes to use the Loan solely for the Specified Purpose and not
to use any part of the Loan for any purpose other than the Specified Purpose.

 
3.3  
HOMI hereby recognizes and acknowledges that Lender’s consent to make the Loan
to HOMI in accordance with the terms hereof is inter alia subject to and in
reliance upon HOMI’s undertaking as set forth in Section ‎3.2 above, which is a
fundamental condition of this Agreement.

 
4.  
Events of Default

 
The occurrence and continuation of any of the following events shall be
considered an Event of Default upon the occurrence of which the entire unpaid
balance of the Loan, and all reasonable costs of collection, including
reasonable attorney fees and expenses, shall become immediately due and payable:
 
4.1  
HOMI shall fail to make any payment which it is obliged to make under the terms
of this Agreement and such failure is not fully remedied within thirty (30) days
of HOMI’s receiving written notice from Lender of the occurrence thereof;

 
4.2  
for the avoidance of doubt it is hereby stipulated and emphasized that it is the
fundamental obligation and undertaking of HOMI to repay the Loan, in its
entirety, and failure by HOMI to repay the Loan in its entirety shall be
considered an Event of Default, regardless of the reason for such failure;

 
4.3  
HOMI shall default in the performance of any material covenant or obligation
contained herein and such default is not remedied within thirty (30) days of
HOMI’s receiving written notice from Lender of the occurrence thereof;

 
4.4  
HOMI uses and/or attempts and/or permits use of the Loan, or any part thereof,
for any purpose other than the Specified Purpose;

 
4.5  
any representation or warranty made by or on behalf of HOMI to Lender, howsoever
in connection with the Loan and/or this Agreement, shall at any time prove to
have been materially incorrect or misleading;

 
4.6  
any judgment materially affecting the ability of HOMI to repay the Loan and pay
the Interest shall be entered against HOMI or any attachment, levy or execution
against a substantial portion of its properties shall remain unpaid, or shall
not be released, discharged, dismissed, suspended or stayed for a period of
thirty (30) days or more after its entry, issue or levy, as the case may be;

 
 
4
 
[homi_logo2.jpg]
Loan Agreement – Sheraton Salobre
HOMI Industries – Bahry Business & Finance
Execution Copy

--------------------------------------------------------------------------------

 
 
4.7  
any proceedings seeking to declare HOMI bankrupt, or insolvent, or seeking
liquidation, winding up, reorganization, arrangement with creditors, composition
of debts or any other similar proceedings shall be initiated against HOMI, and
such proceeding shall not be dismissed within thirty (30) days;

 
4.8  
any event shall occur materially adversely affecting the ability of HOMI to
repay the Loan under the terms of this Agreement.

 
5.  
Security and Collateral

 
5.1  
As security and collateral for the full and timely repayment of the Loan
pursuant to this Agreement, HOMI will, promptly upon execution of this
Agreement, encumber the Minibar System by registering a first degree fixed
charge over the Minibar System, in favour of the Lender and will take such
action as is required in order to give this fixed charge full effect, including
by means of its being reported and registered with the appropriate authorities,
with a copy to Lender. The fixed charge will be effected by means of a Deed of
Pledge, substantially in the form that is attached hereto as Exhibit C’. This
fixed charge will remain in force until the Loan has been repaid in full, at
which time Lender will cooperate with HOMI in the cancellation and removal of
the fixed charge.

 
5.2  
Upon the occurrence of an Event of Default, and for as long as said Event of
Default remains uncured, Lender may, without prejudice to any and all other
rights, remedies and/or relief to which Lender may be entitled by law, exercise
and realize any and all security interests and/or collateral granted to Lender
by HOMI pursuant to the terms hereof, including the security and collateral as
set forth in Section ‎5.1 above, without in any way derogating from HOMI’s
obligation to pay to Lender any and all sums still owed by HOMI to Lender
pursuant to the terms hereof even after said actions by the Lender.

 
5.3  
HOMI hereby recognizes, acknowledges and agrees that Lender may, at any
particular time, hold various forms of security and/or collateral in respect of
the Loan, whether received from HOMI or from any third party, including the
security and collateral as set forth in Section ‎5.1 above (all such security
and collateral being termed hereinafter, the “Collateral”), and that Lender’s
rights herein with respect to the security and collateral as set forth in
Section ‎5.1 above shall remain in full force and effect regardless of, and in
addition to, any other Collateral then held by Lender, and Lender shall have
full and absolute discretion as to the order and/or nature in which it exercises
and/or realizes its rights in the Collateral, if at all, and as to the timing of
any such exercise and/or realization, and HOMI hereby waives any and all claims,
demands and/or actions, of any kind whatsoever, against Lender, in this regard.

 
5.4  
HOMI undertakes, from time to time forthwith upon a Lender’s demand, in order to
guarantee Lender’s rights with respect to any current and/or and future
creditors, to take any action and sign any instrument and/or form and/or
agreement as per Lender’s request, in the event Lender and/or HOMI believes that
any laws by which it or its assets are bound require such action or signature in
order to accord full validity to the Collateral, against the whole world.

 
6.  
HOMI’s General Covenants

 
6.1  
HOMI shall keep proper records and books of account in accordance with generally
accepted accounting principles consistently applied, and shall maintain,
preserve and keep all of its properties and assets in good working order and
condition, subject to ordinary wear and tear.

 
6.2  
HOMI shall conduct its affairs in such manner as is appropriate for the
subsidiary of a public company whose shares are traded on the New York OTCQB,
and in accordance with all laws and regulations by which it is bound.

 
6.3  
HOMI shall provide Lender with monthly reports of actual performance of the
Minibar System at the Hotel.

 
 
5
 
[homi_logo2.jpg]
Loan Agreement – Sheraton Salobre
HOMI Industries – Bahry Business & Finance
Execution Copy

--------------------------------------------------------------------------------

 
 
7.  
Representations and Warranties

 
HOMI hereby represents and warrants to Lender as follows:
 
7.1  
that it is duly organized and existing under the laws of the jurisdiction in
which it was incorporated, with the requisite corporate or other power to own
and operate its properties and assets, and to carry on its business as presently
conducted and to execute and perform its obligations under this Agreement;

 
7.2  
that this Agreement is valid and binding upon it and it is bound by it and
obliged to act in accordance with its terms; and that the execution and
performance by it of this Agreement, and compliance therewith, and the
consummation of the transactions contemplated by this Agreement will not result
in any violation of and will not conflict with, or result in a breach of any of
the terms of, or constitute a default under, any document, other obligation,
law, regulation or order to which it is or will be party or by which it is or
will be bound;

 
7.3  
that all actions on its part and on the part of its directors, required for the
authorization, execution, and performance by it, of this Agreement, and the
consummation of all the transactions contemplated herein, have been obtained, or
that they will be obtained within 30 days of the date hereof.

 
8.  
Miscellaneous

 
 
No Amendment to this Agreement, or any part thereof, shall be valid or binding
upon the Parties unless drawn up in writing and signed by both Parties. The
Preamble, and any Appendices, Exhibits or Schedules to this Agreement,
constitute an integral part hereof. The headings used in this Agreement are for
convenience of reference only and will not be used in the construction of this
Agreement. Any use of the word “including” in this Agreement shall be construed
as meaning “including, without limitation”, unless expressly stipulated to the
contrary. All pronouns contained herein, and any variations thereof, shall be
deemed equally to refer to the masculine, feminine or neutral, singular or
plural, as the context may require. No principle of construction against the
drafter shall apply in any way to this Agreement or any of the Exhibits,
Appendices and/or Schedules attached hereto. No failure or delay on the part of
any Party in exercising any right and/or remedy to which it may be entitled
hereunder and/or by law shall operate as a waiver by that Party of any right
whatsoever. No waiver of any right under this Agreement shall be deemed as a
waiver of any further or future right hereunder, whether or not such right is
the same kind of right as was waived in a previous instance. In case any
provision of the Agreement shall be declared invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby and shall continue in full force and
effect. This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof and replaces any previous agreements
between the Parties, if at all, whether written or verbal, pertaining to any of
the subject-matter hereof. This Agreement shall be deemed to have been made and
concluded in Israel and the construction, validity and performance of this
Agreement shall be governed by the laws of Israel without giving effect to the
conflicts of law principles thereunder. By their execution hereof, the parties
irrevocably agree to submit all disputes arising hereunder to the jurisdiction
of the competent courts of Tel-Aviv, Israel. Notices sent by one Party to the
other under this Agreement will be sent by registered mail to the addresses
specified in the Preamble, delivered by hand, transmitted by fax, or sent by
e-mail or other electronic means of communication and will be deemed to have
reached their destination within 3 days of being deposited with the Post Office
for dispatch as registered mail (7 days in the case of air mail), upon actual
delivery when delivered by hand, and upon receipt of the recipient’s
confirmation of receipt when sent by fax, e-mail or other electronic means of
communication. This Agreement may be executed in any number of counterparts, in
original or by facsimile, and each such counterpart hereof shall be deemed to be
an original instrument, but all such counterparts together shall constitute one
and the same agreement.
 
In witness whereof the Parties have executed this
 
Loan Agreement on the date first above written:
 
_______________________________
HOMI
Industries Ltd
 
________________________________
BAHRY BUSINESS AND FINANCE (1994) LTD

 
 